DETAILED ACTION
This Office action is in reply to application no. 16/854,564, filed 22 April 2020.  Claims 1-18 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: it is grammatically incorrect and garbled; the Examiner suggests removing “is”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: it does not end with a period as required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, 8, 12, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of these claims refers to “said waveform generator”, and each depends, directly or indirectly, from claim 1 or claim 11.  Neither of these establishes a definite, single waveform generator; each establishes, using the language of claim 1, a “first waveform generator sub-unit” and a “second waveform generator sub-unit”.  As it is not immediately obvious whether the sub-units are within a single waveform generator or within two waveform generators – it depends on whether “first” and “second” are meant to modify “sub-unit” or “waveform generator” – the Examiner adopts the nearest-reasonable-reference canon (how courts typically interpret such language), so “first” and “second” modify “waveform generator”.  Under this interpretation, there are two waveform generators in the independent claims, and so “said waveform generator” is indefinite as it is unclear which of the two it refers to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to an “execution block” consisting only of a “stack” “layers” of “nodes”; claim 11 is directed to a “system” consisting only of “basis stacks” comprising an “execution block”.  The specification does not define any of these terms but makes it explicitly clear, ¶¶ 40-41, that the entire invention is directed to software, and that any hardware is merely optional.
Thus under the broadest reasonable interpretation of these terms, as informed by the specification, they include embodiments consisting entirely of software per se.  Software per se does not lie within any statutory category as it is a list of instructions; a list of instructions is neither a process, machine, manufacture nor a composition of matter.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  For the purpose of this analysis the Examiner is interpreting the claims as being directed to a process; there is not enough structure in any claim to support any other interpretation   As a process, the claim(s) recite(s) nothing but receiving output; the rest of the claim recites description of the structure of the software – which is, itself, data – and descriptions of characteristics of the output.  This step – receiving output, which means receiving information – is a mental step; humans receive information all the time, e.g. by hearing it or reading it, without avail of any technology at all. 
Looking into the specification for a hint as to what is actually going on, the specification is replete with mathematical computations and not much more; this is another category of abstraction.  So the claims explicitly recite activity that can be performed mentally, and the specification informs us that the invention is directed to a mathematical process, either of which is unpatentably abstract.
This judicial exception is not integrated into a practical application because aside from the implication that a computer performs the steps, nothing is done beyond what was set forth above; this does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only, and barely, manipulate some sort of output relating to “basis functions” and a “residual of an input”, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as no machine at all is invoked, and the specification supports nothing beyond a generic computer, which the below-cited Guidance makes clear is not the type of particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, the only things even arguably manipulated at all are data, which are not a particular article at all.  Second, there is no actual manipulation performed in the claim; even if it were otherwise, manipulating data simply to produce other data is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply receiving output in no particular way does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  Assuming arguendo that the processor of the specification makes its way into the claims, this is nothing more than a necessary component of every generic computer, and would only be performing the generic computer function of receiving data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  Even if a processor was present, in that case the claim limitations considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they were considered individually.  The other independent claim is simply a different embodiment but is likewise directed, at most, to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2 and 12 simply invoke more mathematics; claims 3-7 and 10 consist entirely of statements of intended use, of no patentable significance; claims 4-6, 8, 9 and 13-18 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. Publication No. 2007/0185825) in view of Mesgarani et al. (U.S. Publication No. 2019/0066713).

In-line citations are to Ito.
With regard to Claim 1:
Ito teaches: An execution block [0481; a “series of processes are performed in software”] for use with a neural network system, [0008; it uses a “recurrent neural network” in, 0060, “a computer”] the execution block comprising: 
- a stack of fully connected layers of neural network nodes, [abstract; “plurality of nodes”; Fig. 1 showing the connectivity; the vertically-oriented node sets read on a stack] said stack having an output being received in parallel by a first parallel branch and a second parallel branch; [0487; any of the processes may be “parallel processes”; 0090; control signals are received; 0245; recognition results are received]
- said first parallel branch comprising: 
a first fully connected layer of neural network nodes receiving said output and a first waveform generator sub-unit receiving an output of said first fully connected layer; [0324; waveforms are created based on data which have been used to learn dynamics]
wherein 
- an output of said first parallel branch is a synthesis of basis functions of said execution block; [0087; “a dynamics indicates a dynamical system varying with time and can be expressed by, for example, a specific function”; 0357; functions are combine, which reads on synthesis]
- an output of said second parallel branch is used to form a residual of an input to said execution block. [Sheet 7, Fig. 7; outputs such as scores and winner nodes are used to update parameters which then become inputs to further training]

Ito does not explicitly teach a second parallel branch comprising a second fully connected layer of neural network nodes receiving said output and a second waveform generator sub-unit receiving an output of said second fully connected layer, but it is known in the art.  Mesgarani teaches a neural-network speech decoding system [title] which includes “encoder and decoder basis functions”. [0062] The system is “configured to output several waveforms” using a “deep neural network”. [0089] It uses “parallel processing” to “speed up the separation process”. [0180] A “mixture signal” which has been output is received. [0135] Mesgarani and Ito are analogous art as each is directed to electronic means for managing functions and creating waveforms.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mesgarani with that of Ito in order to speed up processing, as taught by Mesgarani; further, it is simply a combination of known parts with predictable results, simply performing Mesgarani’s process after that of Ito to produce an additional waveform.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 2:
The execution block according to claim 1, wherein said waveform generator implements a function that maps a set of points in a time domain to a set of points in a forecast value domain. [Sheet 12, Fig. 13; 0126, showing the mapping in graphical form; a “prediction error” based on the “output value” is computed]

With regard to Claim 3:
The execution block according to claim 1, wherein said execution block is used to forecast a time series output. [id.]

With regard to Claim 4:
The execution block according to claim 3, wherein an input to said execution block is an input signal detailing a history lookback window of values of a time series. [Sheet 12, Fig. 13; the point at time T-1 and the points to its left read on the history; the image itself reads on the claimed window; 0224; the data are “temporal variations of the input data”]

With regard to Claim 5:
The execution block according to claim 2, wherein an output of said waveform generator is based on a set of parameters. [0098; the functions use a “parameter in a model” which is updated in the training process; 0117; the system uses plural “parameters” in the model]

With regard to Claim 6:
The execution block according to claim 3, wherein an output of said second parallel branch is an estimate of said execution block for said input. [0119; it includes a “method of estimating a parameter” which is input to a model]

With regard to Claim 8:
The execution block according to claim 3, wherein an output of said waveform generator is based on a plurality of time varying waveforms. [Sheet 12, Fig. 13]

With regard to Claim 9:
The execution block according to claim 8 wherein said waveforms are selected is based on a set of parameters selected for said waveform generator. [0098, 0117 as cited above in regard to claim 5]

With regard to Claim 10:
The execution block according to claim 2, wherein said execution block is used in a neural network system for time series forecasting. [0118; the “layered neural network” is used to predict an “evolution of time-series data”]

The end of the claim beginning with “is used” consists entirely of intended-use language which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 11:
Ito teaches: A neural network system [0060; a “computer” is used; 0118; it uses a “layered neural network”] for use in time series forecasting, [0118; a “prediction” is made of “time-series data”] the system comprising: 
- a plurality of basis stacks, said basis stacks being coupled in sequence with each basis stack comprising at least one execution block… [abstract; “plurality of nodes”; Fig. 1 showing the connectivity; the vertically-oriented node sets read on a stack] 
wherein 
- at least one execution block comprises: 
- a stack of fully connected layers of neural network nodes, said stack having an output being received in parallel by a first parallel branch and a second parallel branch; [0487; any of the processes may be “parallel processes”; 0090; control signals are received; 0245; recognition results are received]
- said first parallel branch comprising:
a first fully connected layer of neural network nodes receiving said output and a first waveform generator sub-unit receiving an output of said first fully connected layer… [0324; waveforms are created based on data which have been used to learn dynamics]
and wherein 
- an output of said first parallel branch is a synthesis of basis functions of said execution block; [0087; “a dynamics indicates a dynamical system varying with time and can be expressed by, for example, a specific function”; 0357; functions are combine, which reads on synthesis]
- an output of said second parallel branch is used to form a residual of an input to said execution block. [Sheet 7, Fig. 7; outputs such as scores and winner nodes are used to update parameters which then become inputs to further training]

Ito does not explicitly teach a second parallel branch comprising a second fully connected layer of neural network nodes receiving said output and a second waveform generator sub-unit receiving an output of said second fully connected layer, or an output of each basis stack being added to a cumulative output for said neural network system, but it is known in the art.  Mesgarani teaches a neural-network speech decoding system [title] which includes “encoder and decoder basis functions”. [0062] The system is “configured to output several waveforms” using a “deep neural network”. [0089] It uses “parallel processing” to “speed up the separation process”. [0180] A “mixture signal” which has been output is received. [0135] It includes “transforming the non-overlapping segments into respective weighted sums of a learnable overcomplete basis of signals” [0023] Mesgarani and Ito are analogous art as each is directed to electronic means for managing functions and creating waveforms.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mesgarani with that of Ito in order to speed up processing, as taught by Mesgarani; further, it is simply a combination of known parts with predictable results, simply performing Mesgarani’s process after that of Ito to produce an additional waveform.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 12:
The neural network system according to claim 11, wherein said waveform generator implements a function that maps a set of points in a time domain to a set of points in a forecast value domain. [Sheet 12, Fig. 13; 0126, showing the mapping in graphical form; a “prediction error” based on the “output value” is computed]

With regard to Claim 13:
The neural network system according to claim 12, wherein an input to said neural network system is an input signal detailing a history lookback window of values of a time series [Sheet 12, Fig. 13; the point at time T-1 and the points to its left read on the history; the image itself reads on the claimed window; 0224; the data are “temporal variations of the input data”]

With regard to Claim 14:
The neural network system according to claim 12, wherein an output of said waveform generator is based on a set of parameters. [0098; the functions use a “parameter in a model” which is updated in the training process; 0117; the system uses plural “parameters” in the model]

With regard to Claim 15:
The neural network system according to claim 11, wherein an output of said second parallel branch is an estimate of said execution block for said input. [0119; it includes a “method of estimating a parameter” which is input to a model]

With regard to Claim 17:
The neural network system according to claim 12, wherein an output of said waveform generator is based on a plurality of time varying waveforms. [Sheet 12, Fig. 13]

With regard to Claim 18:
The neural network system according to claim 17, wherein said waveforms are selected based on a set of parameters selected for said waveform generator. [0098, 0117 as cited above in regard to claim 5]

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. in view of Mesgarani et al. further in view of Huang et al. (U.S. Patent No. 10,431,210, filed 16 April 2018).

These claims are similar so are analyzed together.
With regard to Claim 7:
The execution block according to claim 3, wherein an output of said waveform generator encodes an inductive bias to regularize and constrain a structure of viable solutions for a time series problem.

With regard to Claim 16:
The neural network system according to claim 12, wherein an output of said waveform generator encodes an inductive bias to regularize and constrain a structure of viable solutions for a time series problem.

Ito and Mesgarani teach the block of claim 3 and system of claim 12, including normalizing, [0445] and the use of time series as cited above, but do not explicitly teach adding a constraint, but it is known in the art.  Huang teaches a neural network-based NLP system. [title] It can process “time series data”. [Col. 1, line 24] It “constrains” a “normalization term”, [Col. 5, line 41] such that the “variance of the normalization term” is “very small”. [Col. 6, lines 10-11] Huang and Ito are analogous art as each is directed to electronic means for using neural networks to process time series data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Huang with that of Ito and Mesgarani in order to reduce variance, as taught by Huang; further, it is simply a substitution of one known part for another with predictable results, simply using output for Huang’s purpose instead of, or in addition to, that of Ito; the substitution produces no new and unexpected result.

Referring to a numeric quantity as an “inductive bias” is considered mere labeling and given no patentable weight.  The last part of the claim beginning with “to regularize” consists entirely of intended-use language which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694